NO. 07-08-0135-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                    MAY 2, 2008
                          ______________________________

                                    ISMAEL CHAVEZ,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                               Appellee

                        _________________________________

              FROM THE 47th DISTRICT COURT OF POTTER COUNTY;

                     NO. 53,941-A; HON. HAL MINER, PRESIDING
                        _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Ismael Chavez appeals his conviction from the 47th District Court. The clerk’s record

was due to be filed on April 28, 2008. On April 29, 2008, this Court received a request for

extension of time to file the clerk’s record, stating that appellant has not paid or made

arrangements to pay for the record and that no attorney had been appointed on appeal.

       Accordingly, we abate this appeal and remand the cause to the 47th District Court

of Potter County (trial court) for further proceedings. Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     whether appellant desires to prosecute the appeal;

       2.     whether appellant is indigent;

       3.     whether appellant has counsel or is entitled to appointed counsel; and

       4.     whether appellant is entitled to a free appellate record due to his indigency.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record and reporter’s record transcribing the hearing with the clerk of this court on or before

June 2, 2008. Should further time be needed by the trial court to perform these tasks, then

same must be requested before June 2, 2008.

       It is so ordered.

                                                   Per Curiam

Do not publish.




                                               2